Citation Nr: 1227596	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States	


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from September 1965 to October 1966. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that determined that new and material evidence had not been received to reopen a previously denied service connection claim for residuals of a low back injury.  

In May 2004, the Veteran testified at the RO before a Decision Review Officer (DRO).  

In a June 2005 decision, the Board reopened but then denied the Veteran's service connection claim for residuals of a low back injury.  The Veteran subsequently appealed the case to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a July 2006 order, the Court granted the joint motion, vacated the Board's June 2005 decision, and remanded the case to the Board for readjudication.  In October 2006, the Board remanded the Veteran's claim to the RO for additional development. 

The Board subsequently denied the Veteran's low back claim in a May 2009 decision.  The Veteran again appealed to the Court.  While the case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2009 order, the Court granted the joint motion, vacated the Board's May 2009 decision, and remanded the case to the Board for readjudication. 

In November 2009, the Veteran filed a VA Form 21-22, an Appointment of a Veterans Service Organization as the Claimant's Representative, indicating that he wished for the Veterans of Foreign Wars of the United States to represent him in this matter.  This new appointment thereby revokes the prior appointment in favor of a private attorney.  See also March and July 2012 letters from John S. Berry.

Thereafter, in March 2010, the Board remanded the case for further development and it has since returned to the Board for further appellate consideration.


FINDING OF FACT

Service records show treatment for low back pain, however, a clear preponderance of the competent evidence of record is against a finding that any currently diagnosed low back disorder is related to the Veteran's military service, and arthritis of the low back is not shown to have been manifested either in service or within one year after separation from service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to VCAA enactment in November 2000.  Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  VCAA notice requirements were satisfied by virtue of letters sent to the Veteran in August 2002, May 2004, and December 2008, April 2011, and October 2011.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. VA advised the Veteran as to how disability ratings and effective dates are assigned. After the issuance of all VCAA notice, the claim was readjudicated by way of a February 2012 supplemental statement of the case.    

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran has been medically evaluated in conjunction with this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, in March 2012, the Veteran indicated that he had no other information or evidence to submit and asked that his case be returned to the Board for further appellate consideration as soon as possible.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Background

The Veteran's service treatment records show that, in August 1966, he reported falling down a ladder on board ship and injuring his low back.  He landed on his heels, and the pain was described as being in the lower back and radiating upward.  His low back was treated again later in August 1966, with heat. 

Subsequently, a 1966 Medical Board determined that he had a mental disorder, for which he was discharged from the Navy.  The Medical Board Report shows that the Veteran suffered from no disability which was the result of an incident in service or which had pre-existed service and was aggravated therein.  He appeared before the Medical Board in person, was informed of its findings, and did not submit a statement in rebuttal.  The service treatment records do not show that the Veteran had any treatment for his low back other than that discussed above. 

Private treatment records from November 1986 indicate that the Veteran underwent a bone scan due to possible back pain.  No abnormality was found. 

At a February 1987 VA examination, the Veteran complained of pain in his upper and low back.  He said he had trouble sleeping and awoke with pain in his back and left leg.  X-rays of the lumbosacral spine showed that the vertebral body heights and intervertebral disc space heights were well-maintained.  The Veteran reiterated his account of having fallen down a ladder during an emergency drill onboard ship and injuring his back and legs.  He said he was hospitalized at the Los Angeles Naval Hospital in 1966, and received a medical discharge.  He said he had had no hospitalizations since then but received rehabilitation treatment.  Examination of his musculoskeletal system revealed no diseases or injuries.  He complained of pain with straight leg raising and external and internal rotation of the thigh.  Muscle strength was normal, and the Veteran was diagnosed with a lumbosacral strain. 

The Veteran indicated, in a February 1988 written statement, that he had suffered back pain since he was in the Navy. 

In a September 1988 statement, M.K., M.D., wrote that the Veteran complained of an old shoulder injury, and that whenever he lay down for a few minutes he would develop a tingling feeling in the right leg.  The Veteran questioned whether this was related to his in-service injury when he fell six feet down a ladder and landed on his back.  An examination revealed a normal range of motion in the lumbar spine, and there was some nonspecific tenderness in the upper lumbar region at the midline. Straight leg raising was negative and motor power, reflexes, and sensory examinations were normal. 

Private treatment records dated in December 1991 show that the Veteran had fallen and twisted his knee.  He complained of low back pain exacerbation, with right knee pain.  The diagnosis was acute low back strain and a possible herniated disc. 

Hospitalization records dated in April and May 1994 show that the Veteran complained of pain in the low back.  He was diagnosed with a probable herniated disc. 

In a May 1994 statement, a private physician, B.B., M.D., wrote that a computed tomography (CT) scan showed that the Veteran had a slight asymmetry of his nerve roots.  Dr. B suggested an epidural steroid injection to relieve his pain. 

Private treatment records dated in July 1994 show that the Veteran continued to complain of, and be treated for, low back pain.  Private treatment records dated in August 1995 show that the Veteran complained of low back pain that radiated into his right thigh. 

In an August 1997 written statement, C.F., M.D., indicated that the Veteran had been a patient since August 1995.  The Veteran was experiencing some pain in his low back and right leg, and further treatment was indicated. 

VA outpatient treatment records from December 1997 to April 1998 show that the Veteran continued to receive treatment for low back pain with radiculopathy.  A February 1998 VA magnetic resonance imaging (MRI) report shows that he had degenerative disc disease with broad-based posterior protrusion, causing encroachment on the nerve roots in the neural foramina bilaterally.  VA outpatient records from August 1998 to June 1999 show that the Veteran continued to complain of, and be treated for pain in the low back, neck, and leg. 

A May 2001 MRI of the Veteran's lumbosacral spine showed a broad-based bulge of the L5-S1 intervertebral disk that demonstrated desiccation and disk space narrowing.  That condition contributed to bilateral foraminal narrowing and was associated with right L5 nerve root swelling, which filled the somewhat tight foramen.  The Veteran was diagnosed with congenital spinal canal stenosis, without significant contribution by degenerative changes. 

A July 2002 statement by D.M., M.D., is of record, consisting in its entirety of two sentences handwritten on a prescription order sheet.  Dr. M indicated that the Veteran was being treated for chronic low back pain (spinal stenosis), and said, "He suffered the initial injury to his back in the service in 1966." 

VA records dated in August 2003 to July 2004 show that the Veteran was treated for an exacerbation of his low back pain.  He related the pain to his fall in service and reported that the low back pain did not really relate to the lower extremities. The impression was exacerbation of chronic low back pain.   X-rays taken in August 2003 showed posterior osteophyte formation involving the L5 vertebral body, with minimal narrowing of the intervertebral foramina at L5-S1 and spina bifida occulta at S1. 

In May 2004, the Veteran testified at the RO before a DRO.  He stated that he remembered being in Vietnam and that one of the naval stations was under attack on land.  The Veteran said that he was manning a weapon on the top deck, and that he started down the stairs and missed the second or third step.  He fell six to eight feet to the bottom, striking his heels and buttocks, and was treated with heat, ice, pain medication, and rest.  He said he did not seek any further treatment for his back while in service.  The Veteran testified that he did not seek treatment after service until 1985 or 1986, when he started to have trouble with his back.  He reported having back pain from overwork between his separation from service and 1985.  He believed that his weight gain brought about his severe back pain, and said that he saw a doctor who related his pain to his military service. 

During a September 2006 VA primary care visit, the Veteran reported that he continued to have low back pain and was considering going to a chiropractor.  The pain was primarily on the right side and radiated down to the knee.  He used pain medication with some relief. 

The Veteran reported during a March 2007 VA pain management treatment visit, that his pain began after falling off a ladder in 1967, and that in 1986 he began to have difficulty walking and sitting up.  He described the pain as constant and sharp, and said that it was located in his low back and radiated down the right side to the knee.  He rated the pain as a nine out of ten in severity at its worst, and as a six out of ten on average.  The pain was exacerbated by getting in and out of a bathtub, sitting for a long time, and standing for 30 to 45 minutes.  He had pain when getting out of bed in the morning, and for relief he placed a pillow underneath his knees.  He said Ibuprofen provided minimal relief, and lying supine or in a recliner provided a greater degree of relief. 

On examination, the spine had no abnormal lordosis, scoliosis, or kyphosis.  The spinal musculature was uniform without atrophy, and there was no gross pelvic obliquity or anterior/posterior pelvic tilt. Spine palpation revealed tenderness over the process from the sacral bone to L1 and no tenderness at the SI joint. Strength and muscle stretch reflex were normal.  On range of motion testing, lateral flexion was normal at 10 degrees on the left, and was to 5 degrees on the right, with pain. Extension was painful and was decreased at 5 degrees.  The Veteran had gait instability on heel to toe walking and an antalgic gait.  He was able to walk on his heels and toes and had to lean forward and use his arms to sit up.  A trial of a TENS unit was recommended, and the Veteran was prescribed Topiramate and Etodolac. 

The Veteran reported at a January 2007 primary care visit that he had not gone to a chiropractor as he had discussed at his last visit.  He continued to receive VA pain management treatment from January 2007 to May 2007.  Use of a TENS unit helped alleviate his pain. 

In April 2008, the Veteran underwent a VA examination by an orthopedist, at which he told the examiner of his fall in service in 1966, and that 20 years later he experienced soreness and tenderness in the back. In the last several years he had had more pain in the back, and also had right leg pain.  He was using a cane and a back brace to ambulate, and said he was disabled and unable to work.  On range of motion testing, he had thoracolumbar flexion from 0 to 45 degrees, extension from 0 to 20 degrees, and bilateral lateral flexion and rotation from 0 to 20 degrees.  Repetitive use caused increasing symptoms and no changes or flare-ups were noted in the office examination.  The Veteran had painful motion and tenderness across the lumbar spine and his sensory motor examination showed slightly positive straight leg raising on the right side and decreased sensation on the lateral posterior aspect to the right calf.  His reflexes and strength were equal and there were no incapacitating episodes in the past year.  The examiner felt that x-rays were not needed, and that the x-rays he reviewed showed arthritis and disc disease in the lumbar spine.  The examiner expressed the opinion that the Veteran's current symptomatology is not related to the fall in service, and is instead a natural occurring phenomenon. 

In a December 2008, the orthopedist who had performed the April 2008 examination was asked to review the file and address the July 2002 statement by D.M., M.D. (described above).  In an addendum signed in January 2009, the VA examiner said his opinion had not changed, and that it is still not likely that the Veteran's remote injury in 1966 resulted in his current arthritis degenerative disc disease.  The examiner reiterated, "It is more likely than [not] a natural occurring phenomenon not related to his service injury." 

The Veteran underwent an additional VA examination in December 2011.  Forward flexion of the thoracolumbar spine was to 60 degrees, with pain beginning at 30 degrees.  Extension ended at 20 degrees, with pain beginning at 10 degrees.  Right lateral flexion was to 15 degrees with pain.  Left lateral flexion was to 20 degrees with pain.  right lateral rotation was to 15 degrees with pain.  Left lateral rotation was to 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion following repetitive use testing.  There was evidence of pain on movement.   Muscle strength in the lower extremities was normal.  Straight leg raising test was negative.  There were no signs of radicular pain or signs or symptoms due to radiculopathy.  The examiner opined that the Veteran's back disability is less likely as not caused by the fall in 1966.  The examiner noted that the Veteran was asymptomatic for 20 years after the 1966 back injury during service.  The examiner also stated that only the imaging studies in 1998 showed disc disease which has progressed over the last 13 years.  Arthritis and DDD are common conditions and the incidence of those conditions goes up with age.  

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

IV.  Analysis

Medical evidence of record shows that the Veteran is currently diagnosed with degenerative disc disease and arthritis of the low back.  

As indicated, the Veteran relates his current low back disability to an August 1966 fall from a ladder which resulted in low back pain.  His back was treated at that time and once again in the same month with heat.  There are no other service complaints, treatment, and/or diagnoses pertinent to the Veteran's low back.  

Thereafter, low back complaints are not shown in the record until 1986, at which he underwent a private bone scan due to possible back pain, but no abnormality was found.  Thereafter during a February 1987 VA examination he was diagnosed with a lumbosacral strain.

The medical evidence of record conflicts as to whether the Veteran's low back disability is related to service, and it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board notes that in his brief, two-sentence July 2002 statement, Dr. M wrote that the Veteran had suffered his initial back injury in 1966, implying that the current disability arose therefrom.  There is no indication from the record that Dr. M made that statement based upon anything other than the Veteran's recounting of his own history.  Significantly, Dr. M's statement did not unequivocally express an opinion as to whether the Veteran's more recent low back disorder was connected in etiology with the 1966 injury.  Thus, the Board finds the July 2002 statement to be of little probative value.

The record also contains an April 2008 VA opinion that the Veteran's current low back symptomatology is not related to his fall in service.  The examiner reiterated his contention in a December 2008 addendum.  In this regard, even after a review of Dr. M's 2002 statement, the VA examiner in December 2008 opined that his previous opinion had not changed and that it is not likely that the remote injury in 1966 result in his current back disability.  Rather, the examiner stated that the Veteran's back disability is more likely than not a natural-occurring phenomenon and not related to his service injury.  However, as noted in the 2009 Joint Motion, the addendum was inadequate in that it did not provide an explanation as to why he felt the Veteran's low back disability is a natural occurring phenomenon not related to the in-service fall.  

Nonetheless, pursuant to the Board's most recent remand, the Veteran underwent an additional VA examination to clarify further the etiology of his low back disability.  After examination and a review of the record, a December 2011 examiner opined that the Veteran's back disability is less likely related to his in-service injury.  In arriving at such opinion, the examiner essentially asserted that the Veteran's low back disability is age-related; explaining that arthritis and degenerative disc disease are common conditions and the incidence of those conditions goes up with age.  This opinion aligns with the December 2008 VA addendum.  

Additionally however, in arriving at the opinion that the Veteran's low back disability is less likely related to the in-service fall, the December 2011 VA examiner noted that the Veteran's subsequent service records do not show any further complaints pertinent to his low back.  Additionally, the December 2011 VA examiner noted the fact that the Veteran had been asymptomatic for 20 years after his in-service 1966 injury, which also weighs against the claim.  The Board finds the December 2011 VA opinion to be factually accurate and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board assigns the December 2011 VA opinion significant probative value.

The Board acknowledges that the Veteran is competent to report low back symptoms and observations, however it does not find that determining the causation or etiology of his current low back disability is subject to a lay diagnosis.  There is no basis for concluding that a lay person such as the Veteran would be capable of discerning whether a low back disability is related to service, in the absence of specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Thus, the significantly probative December 2011 VA opinion weighs heavily against the lay statements of etiology in this case.  

The Board also acknowledges the Veteran's lay report of continuing symptoms since service.  In this regard, the Veteran testified that he has experienced back pain due to overwork ever since service separation until he actually sought treatment in 1985.  However, a thorough review of the complete record, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  Significantly, the Board notes the absence of documented back complaints or treatment for two decades after service, as was also observed by the December 2011 VA examiner.  

Additionally, the Board finds that the Veteran's more recently-reported history of continued symptoms of back problems since active service is inconsistent with the other evidence of record.  Indeed, while he now asserts that he has had back problems ever since service, his service treatment records do not show any back complaints subsequent to the treatment he received in August 1966 which suggests a lack of chronicity in service.  Moreover, on his September 1966 Medical Board report which recommended discharge due to an unrelated disability, there was no mention of any back problems.

Further review of the record shows that the Veteran received VA educational assistance under Chapter 34 after service discharge, and the Board notes that any back symptoms at that time did not prevent him from seeking truck driving training in 1972, or on-the-job training as a machine setup operator in 1973.  

The Board notes further that, in the background portion of a 1984 psychiatric evaluation report, the Veteran indicated that, after service discharge, he worked for two years in a factory but could not stand the noise.  He also stated that he had had 35 jobs as a dish washer and janitor but could not keep up with the work because he was off sick due to headaches and "pressure" in his head.  In this report, the Veteran did not indicate to the examiner that he had had any back problems and the Board notes that the physical nature of the work he chose to pursue leads one to believe that he did not have continuous back problems since service.  The Board further points out that his report of having to leave his jobs due to headaches (noted above) is totally inconsistent with the statements he provided in his December 1987 substantive appeal.  According to that appeal, the Veteran stated that his prior civilian jobs as a factory worker, truck driver, machinist, and working on the dock of a trucking company all ended due to his back pain.  

For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation.  The Board concludes that the competent medical evidence of record outweighs the lay reports of continuing symptoms since service. 

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


